UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2513



ELIZABETH MASON FROTHINGHAM,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, in his official capacity
as Secretary of the United States of America;
CARL W.S. CHUN, in his official capacity as
Director of the Army Board for Correction of
Military Records for the United States Army;
PETER SCHOOMAKER, in his official capacity as
Chief of Staff for the United States Army; LES
BROWNLEE, in his official capacity as Acting
Secretary for the United States Army; THOMAS
J. ROMIG, in his official capacity as Judge
Advocate for the United States Army; STEVEN
MORELLO, in his official capacity as General
Counsel for the United States Army; PAUL T.
MIKOLASHEK, in his official capacity as
Inspector General for the United States Army,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-82-1)


Submitted:   April 27, 2005                   Decided:   May 19, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Elizabeth Mason Frothingham, Appellant Pro Se.    Dennis Carl
Barghaan, Jr., Assistant United States Attorney, Ralph Andrew
Price, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Dr. Elizabeth Frothingham appeals the district court’s

order granting defendants’ motion to dismiss and motion for summary

judgment in her civil action in which she alleged constitutional

violations and violations of the Administrative Procedure Act in

the denial of her claim for benefits under a military pension

survivor benefit annuity.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Frothingham v. Rumsfeld, No. CA-04-82-1 (E.D.

Va. Nov. 18, 2004).     We also deny Frothingham’s motion for oral

argument.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -